United States SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): March 30, 2016 PSM Holdings, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 000-54988 87-0445475 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1109 N. Bryant Ave., Suite 110, Edmond, Oklahoma (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: ( 405) 753-1900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 3.03 Material Modification to Rights of Security Holders. On March 30, 2016, PSM Holdings, Inc., a Delaware corporation (the “ Company ”), filed the Second Amended and Restated Certificate of Designations, Preferences and Rights of Series E 6% Convertible Preferred Stock (the “ Amended Designation ”). A copy of the Amended Designation, as filed with the Secretary of State of the State of Delaware, is attached hereto as Exhibit 3.1. Under the terms of the Amended Designation, a section 3(c) was added which gives the holders of Series E Preferred Stock the right to limit certain information received from the Company. Prior to the filing of the Amended Designation, the Company received the consent of the majority holder of Series E Preferred Stock to file the Amended Designation. Item 9.01 Financial Statements and Exhibits. Exhibit No. Description Second Amended and Restated Certificate of Designations, Preferences and Rights of Series E 6% Convertible Preferred Stock, as filed with the Delaware Secretary of State on March 30, 2016 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PSM Holdings, Inc. Date:April 5, 2016 By: /s/Kevin Gadawski Kevin Gadawski, President 3
